Exhibit 10.1

May 16, 2007

Mr. Howard H. Pien

6 Carriage House Court

Cherry Hill, New Jersey 08003

Dear Howard:

On behalf of the Board of Directors and all employees of Medarex, I am very
pleased to offer you the position of President and Chief Executive Officer,
reporting to the Board of Directors. Subject to your agreement, this letter sets
forth the terms of your employment by Medarex.

1. Position, Duties and Responsibilities.

(a) You shall be the President and CEO of the Company and shall in such capacity
report directly to the Company’s Board of Directors (the “Board”). Your duties
and responsibilities will be determined from time to time by the Board, and will
be consistent with your position as President and Chief Executive Officer. You
will carry out your duties and responsibilities based primarily at the Company’s
headquarters in Princeton, New Jersey.

(b) After commencement of employment with the Company, you shall be appointed as
a Class II member of the Board of Directors serving until the 2008 Annual
Meeting of Shareholders and shall serve on such committees of the Board as
elected or appointed by the Board. If the Nominating and Corporate Governance
Committee, in its sole discretion, recommends to the Board to change the current
governance structure to permit the Chief Executive Officer to also serve as
Chairman of the Board and the Board adopts such a recommendation, you will
receive strong consideration to be nominated as Chairman of the Board.

(c) You shall devote your full business time, ability and attention to the
business of the Company, and shall not engage in or perform duties for any other
person or entity which interferes with the performance of your duties hereunder.
It is desirable for you to hold board of director positions on outside civic
organizations, and reasonable time will be made available to fulfill your duties
in that regard as long as those activities do not interfere significantly with
the performance of your duties hereunder. Any outside commercial board of
directors’ positions will be subject to approval by the Board or the Nominating
and Corporate Governance Committee, as the case may be. You agree to abide by
the decisions made by the Nominating and Corporate Governance Committee in this
regard.

(d)   You agree to sign the Company’s standard proprietary information agreement
for employees which is included as Appendix A.

1


--------------------------------------------------------------------------------


 

(e)  During the Term, as defined in Section 7(a) below, and for twelve (12)
months thereafter, or, if employment is terminated by either party for any
reason prior to the end of the Term as defined in Section 7(a), for twelve (12)
months following such termination, without the consent of the Nominating and
Corporate Governance Committee of the Board of Directors, you may not:

(i)  directly or indirectly engage in, or have any interest in, any business
(whether as employee, officer, director, agent, a five percent (5%) or greater
security holder, creditor, consultant, or otherwise) that competes directly with
the business of the Company (as such business may exist during the Term); or

(ii)  whether for yourself or on behalf of any other person or company, directly
or indirectly, solicit orders for the creation of antibodies in transgenic
animals from any person or company, who at any time within the year prior to the
end of the Term was a licensee, collaborator or customer of the Company; or

(iii)  directly or indirectly induce or solicit any other employee of the
Company to terminate his or her employment with the Company for the purpose of 
joining another company in which you have an interest (whether as an employee,
officer, director, agent, a five percent (5%) or greater security holder,
creditor, consultant, or otherwise); provided, however, that

(iv)  if a Change in Control of the Company occurs that was not recommended to
the Company’s shareholders for approval by the Incumbent Board and your
employment is terminated without Cause or by you for Good Reason, the
restrictions on future activities described above in Section 1(e)(i), 1(e)(ii)
and 1(e)(iii) will lapse immediately upon your termination.

You acknowledge that there may be circumstances in which your breach of any
covenant set forth in this Section 1(e) could cause harm to the Company which
may not be compensable by monetary damages alone, and which could potentially
entitle the Company to injunctive relief.  However, by acknowledging this
possibility, you are not agreeing to waive your right to require the Company to
meet its evidentiary burdens as required by law in any cause of action brought
by the Company seeking such injunctive relief.

2. Salary and Bonus Compensation.

(a) Base Salary. As compensation for your services hereunder (including your
services as a member of the Board), you shall receive a base salary of
$750,000.00 per annum. This base salary will be reviewed annually by the
Compensation and Organization Committee (the “Compensation Committee”) and the
Board of Directors and may be increased, but not decreased, by the Compensation
Committee in its sole discretion, consistent with your performance and the
Company’s policies and procedures regarding the administration of executive
officer compensation established from time to time by the Compensation Committee
or the Board.

(b) Annual Bonus Compensation. You may, in addition, at the Compensation
Committee’s discretion, be awarded incentive compensation, currently in the form
of a cash bonus for each fiscal year during your employment, under the Company’s
executive officer compensation plans,

2


--------------------------------------------------------------------------------


 

for each year, based upon performance. As presently structured, if the targeted
level of performance is satisfied, the bonus amount will be equal to one hundred
percent (100%) of your base salary for the year in which you satisfied the bonus
criteria, with a maximum bonus of one hundred fifty percent (150%) of base
salary if your performance and the Company’s performance substantially exceeds
targeted levels. There is no guaranteed minimum level of bonus compensation, and
the maximum bonus compensation that can be achieved for 2007 will be equal to
one hundred fifty percent (150%) of your base salary. Your bonus for 2007, if
any, will be prorated based upon the fraction of the year that you are employed
by the Company where the numerator will equal the number of days employed in
2007 and the denominator will equal three hundred sixty-five (365). The
Compensation Committee will consider increasing the maximum bonus payable to two
hundred percent (200%) of your base salary for future fiscal years as part of an
overall review of the Medarex performance bonus program if, in its sole
discretion, it deems such an increase is appropriate.

3. Benefits.

(a) Standard Benefits. You shall be eligible to participate in standard employee
benefit programs (including medical, dental, life and disability insurance,
which shall be effective as of the date of your employment hereunder or as soon
thereafter as permitted by the terms of the applicable program), as the Company
shall maintain from time to time for the benefit of employees and other senior
executives. You may receive such other and additional benefits as the Board may
determine from time to time in its sole discretion.

(b) Vacation. You shall be entitled to four (4) weeks paid vacation per annum
under the Company’s integrated paid time off program for executives, and with
such additional paid vacation time as the Board may reasonably determine or is
consistent with the Company’s vacation policy as it exists from time to time.
Payment upon termination, if any, for unused vacation will be consistent with
the Company’s vacation policy as it exists from time to time.

4. Expense Reimbursement.

The Company will reimburse you in accordance with the Company’s reimbursement
policies in effect from time to time for all reasonable and customary business
expenses incurred during your employment, provided that you furnish to the
Company reasonably adequate records and documentary evidence of such expense.

5. Long-Term Incentive Compensation.

(a) Inducement Grant. As an inducement for you to accept our offer of employment
and as full compensation in lieu of any cash sign-on bonus or other inducements,
you shall be granted 50,000 shares of restricted stock. The grant will be made
as soon as practicable in accordance with our Policy and Procedures for the
Granting of Stock Options and Other Equity-Based Incentives (the “Policy”),
attached hereto as Appendix B, after commencement of your employment with the
Company. These shares will vest as to 25,000 shares on the one-year anniversary
of the start date of your employment with the Company and 25,000 shares on the
two-year anniversary of the start date of your employment with the Company, in
each case so

3


--------------------------------------------------------------------------------


 

long as you remain employed by the Company. If there is a Change in Control of
the Company, as defined below, any shares not yet vested will immediately vest
and be free of any restriction on their sale or transfer.

(b) Initial Grant.

(i) Initial Stock Options. As soon as practicable after commencement of your
employment with the Company and in accordance with our Policy, you shall be
granted a stock option for 500,000 shares of the Company’s common stock with an
exercise price per share equal to the fair market value (defined under the
Policy) on the date of grant with a term of ten years. The stock option will
vest as to 166,667 shares each on the one-year and two-year anniversaries of the
start date of your employment with the Company and 166,666 shares on the
three-year anniversary of the start date of your employment with the Company, in
each case, so long as you remain employed by the Company. If there is a Change
in Control of the Company or your employment is terminated by us Without Cause
or by you for Good Reason, as the foregoing terms are defined below, all
unvested stock options will immediately vest, become exercisable and remain
exercisable for the remainder of their original term or 90 days after the
termination of your employment with the Company, whichever is sooner; provided,
however, that, in the event of a Change in Control, if the stock option granted
under this Section 5(b)(i) is not assumed or substituted in connection with the
Change in Control, the Company shall provide that the option shall be canceled
in exchange for a cash payment with respect to each share of common stock
subject to such canceled option having a fair market value equal to the excess
of the fair market value of the consideration to be paid per share of stock in
the Change in Control over the exercise price per share under such option.

(ii) Initial Restricted Shares. As soon as practicable after commencement of
your employment with the Company and in accordance with our Policy, you shall be
granted 175,000 shares of restricted stock. These shares will vest as to 87,500
shares on the two-year anniversary of the start date of your employment with the
Company and 87,500 shares on the three-year anniversary of the start date of
your employment with the Company, in each case, so long as you remain employed
by the Company. If there is a Change in Control of the Company, any shares that
have not yet vested will immediately vest and be free of any restriction on
their sale or transfer. If your employment is terminated by us Without Cause or
by you for Good Reason , any shares that would have vested during the eighteen
(18) months following the date your employment is terminated will immediately
vest and be free of any restriction on their sale or transfer.

(c) Performance Stock Grant. As soon as practicable after commencement of your
employment with the Company and in accordance with our Policy, you shall be
granted 75,000 shares of restricted stock. These shares will vest on the
five-year anniversary of the start date of your employment with the Company so
long as you remain employed by the Company; provided, however,  (i) if the price
of our common stock is equal to or exceeds $26 per share for the 20 consecutive
trading days that immediately precede the three-year anniversary of the start
date of your employment with the Company, then 25,000 shares will vest on such
three-year anniversary date and be free of any restriction on their sale or
transfer so long as you remain employed by the

4


--------------------------------------------------------------------------------


 

Company at that time; and (ii) if the price of our common stock is equal to or
exceeds $26 per share for the 20 consecutive trading days that immediately
precede the four-year anniversary of the start date of your employment with the
Company, then any shares not yet vested will immediately vest and be free of any
restriction on their sale or transfer so long as you remain employed by the
Company at that time. If there is a Change in Control of the Company, any shares
that have not yet vested will immediately vest and be free of any restriction on
their sale or transfer.

(d) Annual Awards. You will be eligible to participate in the Company’s annual
awards to executives of long-term incentive compensation in the form and the
terms as determined by the Compensation Committee. These awards are
discretionary and are subject to review and adjustment based on your and the
Company’s performance, to reflect changes in the Company’s growth and
development and to take into account competitive market conditions. The Award
Agreements for grants made under this Section 5(d) will evidence that if there
is a Change in Control of the Company, all unvested stock options will
immediately vest, become exercisable and remain exercisable for the remainder of
their original term or 90 days after the termination of your employment with the
Company, whichever is sooner and any restricted shares that have not yet vested
will immediately vest and be free of any restriction on their sale or transfer.
If your employment is terminated by us Without Cause or by you for Good Reason,
any stock options or restricted shares that would have vested during the
twenty-four (24) months following the date your employment is terminated will
immediately vest and be exercisable for 90 days or be free of any restriction on
their sale or transfer.  Notwithstanding anything in this Section 5(d) to the
contrary, in the event of a Change in Control, if any stock option granted under
this Section 5(d) is not assumed or substituted in connection with the Change in
Control, the Company shall provide that the option shall be canceled in exchange
for a cash payment with respect to each share of common stock subject to such
canceled option having a fair market value equal to the excess of the fair
market value of the consideration to be paid per share of stock in the Change in
Control over the exercise price per share under such option.

(e)  Grants Pursuant to Plan.  All grants made pursuant to Section 5(a), (b) and
(c) shall be made in accordance with the terms of the Company’s 2005 Equity
Incentive Plan and forms thereunder.

6. Reimbursement of Relocation Expenses.

(a)          Permanent Relocation. All customary expenses associated with the
cost of your relocation to the Princeton, New Jersey area shall be reimbursed by
the Company for up to two years, except as noted below. These expenses will
include:

(i) Reimbursement for direct route transportation, packing, moving of household
goods and automobiles and temporary storage if needed

(ii) Up to three (3) roundtrips to the Princeton, New Jersey area in preparation
for the move

(iii) Temporary housing in the Princeton, New Jersey area for up to two months

(iv) Customary closing costs (e.g., real estate commissions, legal, recording
fees, etc.), on the sale of either your (1) San Francisco, CA home or (2) your
Cherry Hill, NJ home and coverage of miscellaneous additional relocation
expenses.

5


--------------------------------------------------------------------------------


 

(v)  Closing costs (excluding points) on the purchase of a new home in the
Princeton, New Jersey area, up to 3% of the purchase price, if purchased within
12 months of your date of hire. For this purpose, the “Princeton, New Jersey
area” shall mean any location that is closer to the Company’s Princeton, New
Jersey headquarters than your Cherry Hill, New Jersey home.

(vi)  Should you voluntarily resign other than for Good Reason or be terminated
for Cause from the Company within two years of relocating, you agree to return a
prorata portion of all of the above relocation amounts received by you or paid
on your behalf.

(b) Relocation Tax Gross Up. To the extent that any payment to or for your
account made by the Company under Section 6(a) above or under any related
Company relocation plan results in the imputation to you of taxable income under
U.S. federal, state or local law, you shall be entitled to receive in cash a
payment from the Company of an amount which, on after-tax basis (including all
federal, state and local income taxes), equals the amount of income taxes
payable by you with respect to such imputed income. Any determination required
under this Section 6(b) shall be made conclusively by a national independent
public accounting firm reasonably acceptable to you as may be designated by the
Company.

7. Term and Termination.

(a) Term. The period of your employment with the Company pursuant to the
provisions of this letter shall have an initial term of three (3) years
commencing upon your start date with the Company and will automatically renew
for consecutive one-year terms unless terminated by you or us with 90 days
notice prior to the end of the term. We currently expect your start date with
the Company to be not later than June 14, 2007.

(b) Termination. You may terminate your employment hereunder at any time, with
or without Good Reason, as defined below, upon written notice to the Company.
The Company may terminate your employment hereunder upon written notice to you,
With or Without Cause as defined below.

1.     As used herein, “Good Reason” shall mean any of the following events that
are not consented to by you and if not cured by the Company within forty-five
(45) days of written notice:

(i)        A material diminution in your authority, duties or responsibilities
including ceasing to be the Chief Executive Officer of the Company reporting
directly to the Board;

(ii)       In the case of a Change in Control (as defined below) of the Company,
any change in function or title which results in you ceasing to serve as the
Chief Executive Officer of the surviving entity and all direct and indirect
parent organizations and reporting directly to the surviving entity’s Board of
Directors;

(iii)      Not being elected to the Board of Directors;

(iv)      A reduction in base salary;

(v)       The failure by the Company to provide you with compensation and
benefits at least equal (in terms of benefit levels and/or reward opportunities)
in the aggregate to those provided for under all compensation or benefit plans,
programs, policies and practices as in effect (or as in effect hereafter, if
greater);

6


--------------------------------------------------------------------------------


 

(vi)      A relocation of the your business office to a location more than fifty
(50) miles from the Company’s headquarters in Princeton, New Jersey;

(vii)     A material breach by the Company of any provision of this letter
agreement or any other material agreement between the Executive and the Company
concerning the terms and conditions of the your employment; or

(viii)    Non-renewal of the letter agreement by the Company after the initial
three-year term or any subsequent one-year renewal periods.

To be eligible for any benefits under this letter agreement pursuant to a
termination for Good Reason, you shall be required to provide notice to the
Company of the existence of any of the foregoing events within forty-five (45)
days of the initial occurrence of the event.  Upon such notice, the Company
shall have a period of forty-five (45) days to remedy such event and not be
required to provide benefits to you on account of such event. Your consent to
any of the foregoing events, which may otherwise constitute “Good Reason”, shall
be conclusively presumed if you do not exercise your rights under the first
sentence of this Section 7(b)1 within forty-five (45) days of the initial
occurrence of the event.

2.     As used herein, “Cause” shall mean any of the following events:

(i)        Any willful misconduct in your performance of duties to the Company
or any willful misconduct independent of the Company, which in the latter case
has a significant adverse impact upon the operations, business, affairs,
reputation or valuation of the Company;

(ii)       Your conviction for, or guilt by a nolo contendere plea to, a felony,
or your commission of any act of fraud against the Company or under federal or
state securities laws;

(iii)      Willful material noncompliance by you with any material written
policy of the Company;

(iv)      Any material breach by you of this letter agreement that is not cured
by you within thirty (30) days of written notice;

(v)       Any regulatory or judicial order that results in a bar or loss of
license to your continued performance of all or a substantial portion of your
duties hereunder; or

(vi)      Willful and continued failure by you to substantially perform your
duties as President and CEO (other than any failure resulting from disability or
illness or from termination by you for Good Reason) as evaluated by a majority
of the Board and after written demand by the Board of Directors for substantial
performance is delivered to you, and you have failed to resume substantial
performance of your duties on a continuous basis within 30 days of such notice.

No action or inaction shall be deemed to be “willful” unless it is done or
omitted to be done by you directly and not by imputation. Failure to perform
your duties with the Company during any period of disability shall not
constitute Cause. A suspension with pay of your duties by the Board in good
faith for a period not exceeding thirty (30) days, while an investigation is
made as to the existence of “Cause” shall not constitute “Cause” or give rise to
“Good Reason”.

7


--------------------------------------------------------------------------------


 

3.  As used herein, “Change in Control” shall mean any of the following events:

(i)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) other than in a “Non-Control
Acquisition” (as defined below) by any “Person” (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended, (the “1934 Act”)) which results in such Person first attaining
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of fifty-one percent (51%) or more of the combined voting power of the
Company’s then outstanding Voting Securities.  For purposes of the foregoing, a
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (x) the Company or (y)
any corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (ii) the Company or any Subsidiary.

(ii)  The individuals who, as of the date of this letter agreement, were members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
66 2/3% of the Board; provided, however, that if the election, or a nomination
for election by the Company’s shareholders, of any new director was approved by
a vote of at least 66 2/3% of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of the proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

(iii)  The consummation of a transaction approved by the Company’s shareholders
and involving:  (1) a merger, consolidation or reorganization in which the
Company is a constituent corporation, unless (i) the shareholders of the
Company, immediately  before such merger, consolidation or reorganization, own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least sixty-six and two-thirds percent (66-2/3%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially  the same proportion as their ownership of the
voting securities immediately before such merger, consolidation or
reorganization, (ii) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least 66 2/3% of the members of
the board of directors of the Surviving Corporation, and (iii) no Person other
than (w) the Company, (x) any Subsidiary, (y) any employee benefit plan (or any
trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or (z) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of fifty-one
percent (51%) or more of the then outstanding Voting Securities, has Beneficial
Ownership of fifty-one percent (51%) or more of the combined voting power of the
Surviving Corporation’s then

8


--------------------------------------------------------------------------------


 

outstanding voting securities (a transaction described in clauses (i) and (ii)
shall herein be referred to as a “Non-Control Transaction”); (2) a complete
liquidation or dissolution of the Company; or (3) an agreement for the sale or
other disposition of all or substantially all of the assets of the Company to
any Person (other than a transfer to a Subsidiary).

(iv)  Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because the level of Beneficial Ownership held by any Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
Voting Securities as a result of a repurchase or other acquisition of Voting
Securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition, the Subject Person becomes the Beneficial Owner of any
additional Voting Securities which, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person over the designated
percentage threshold, then a Change in Control shall occur.

(c) Termination of Employment due to Death, Disability, For Cause, or Without
Good Reason. The employment relationship created hereunder shall immediately
terminate upon your death or, at the election of you or the Company, upon
disability which would preclude you from performing your usual duties for the
Company for a period in excess of ninety (90) consecutive days or for a period
in excess of ninety (90) days within any consecutive twelve (12) month period.
If your employment shall terminate due to death, disability, For Cause or
Without Good Reason, all compensation and benefits including severance benefits
described in Section 8 below, shall immediately cease, except that you will be
entitled to payment of your salary through the date of termination. For the
avoidance of doubt, except as provided in Section 8, you will not receive bonus
compensation or other long-term compensation for the period in which termination
occurs, but compensation earned and/or vested in accordance with the terms of
the applicable plan, such as annual bonus awards with respect to any full year
completed prior to termination, will be paid.

8. Severance Benefits in Certain Events.

If your employment shall be involuntarily terminated by the Company other than
For Cause, or if you terminate your employment for Good Reason, you shall be
entitled to receive the following severance benefits:

(a) Continued Compensation. You shall continue to receive your base salary at
the rate in effect pursuant to Section 2(a) above at the time of your
termination of employment, in periodic installments, consistent with the
Company’s payroll procedures then in effect, for a period of two (2) years
following your termination date; provided, however, that (i) in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
payments made under this Section 8(a) shall commence no earlier than the date
that is six (6) months after your termination date, and (ii) the first payment
that is made under this Section 8(a) shall include any

9


--------------------------------------------------------------------------------


 

amounts that are required to be delayed pursuant to the foregoing clause (i).
provided however that:

(i)        If your employment with the Company or its successor is terminated
other than for Cause or by you for Good Reason within one (1) month prior to or
twenty-four (24) months following a Change in Control, the total amount of
payments made under this Section 8(a) shall be paid in a lump sum within thirty
(30) days of the first date possible in accordance with Section 409A of the Code
and not in periodic installments over a two-year period;

(ii)       in accordance with Section 409A of the Code, payments made under this
Section 8(a)(i) shall commence no earlier than the date that is six (6) months
after your termination date.

(b) Bonus. You shall be entitled to receive in lieu of the bonus provided in
Section 2(b) an amount equal to two (2) times your targeted level bonus for the
year during which your termination occurs, in no case to be less than the target
bonus set forth in Section 2(b), payable in periodic installments, consistent
with the Company’s payroll procedures then in effect, over the salary
continuation period; provided, however, that:

(i)            if your employment with the Company or its successor is
terminated other than for Cause or by you for Good Reason within one (1) month
prior to or twenty-four (24) months following a Change in Control, the total
amount of payments made under this Section 8(b) shall be equal to:

(A)          two (2) times the greater of (x) your targeted level bonus for the
year during which your termination occurs, in no case to be less than the target
bonus set forth in Section 2(b) or (y) the bonus paid to you pursuant to Section
2(b) in the year immediately preceding the year in which your termination
occurs, plus

(B)           an amount equal to the greater of (x) your targeted level bonus
for the year during which your termination occurs, in no case to be less than
the target bonus set forth in Section 2(b)  or (y) the bonus paid to you
pursuant to Section 2(b) in the year immediately preceding the year in which
your termination occurs; provided, however, that such amount shall be prorated
based upon the fraction of the year during which your termination occurs that
you are employed by the Company, where the numerator will equal the number of
days so employed and the denominator will equal three hundred sixty-five (365),

(C)           the total amount of payments made under this Section 8(b)(i)(A)
and 8(b)(i)(C) shall be paid in a lump sum within thirty (30) days of the first
date possible in accordance with Section 409A of the Code and not in periodic
installments over a two-year period;

(ii)           in accordance with Section 409A of the Code, payments made under
this Section 8(b) shall commence no earlier than the date that is six (6) months
after your termination date.

10


--------------------------------------------------------------------------------


 

(c) Health Care and Life Insurance Coverage.  If you elect to continue coverage
under the Company’s health, dental and vision plan[s] at the time of your
termination of employment pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall pay, under COBRA or
otherwise, the entire amount of insurance premiums for such continued health
care coverage for you and your eligible dependents until the earlier of (i) two
(2) years after your termination date, or (ii) the first date that you are
covered under another employer’s health benefit program providing substantially
the same or better benefit options to you without exclusion for any pre-existing
medical condition. Any applicable insurance premiums that are paid by the
Company under this Section 8(c) shall not include any amounts that may be
payable by you under a Code Section 125 health care reimbursement plan.  The
Company will pay the premium for continued life insurance coverage, if any, that
you may have elected under the Company’s benefit plans, subject to payment by
you of the portion of such premium not contributed by the Company under such
plan, until the earlier of (i) two (2) years after your termination date or your
acceptance of employment with a successor employer.

(d) Tax Matters. All compensation described in this Section 8 will be subject to
the Company’s collection of all applicable federal, state and local income and
employment withholding taxes.

(e)  Vesting. The vesting of certain equity awards that are held by you and are
outstanding as of your termination date shall be accelerated, as described under
Sections 5(a), 5(b), 5(c) and 5(d).

(f) Gross-Up Payment. If any payment, acceleration of stock options, restricted
shares or other equity award or other benefit made or provided to you
(collectively, the “Payment”) is subject to the excise tax imposed by Section
4999 of the Internal Revenue Code or any interest or penalties are incurred by
you with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), you will be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by you of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, you
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this Section 8(f), if
it shall be determined that you are entitled to a Gross-Up Payment, but that the
Payment does not exceed 110% of the greatest amount that could be paid to you
without giving rise to any Excise Tax (the “Safe Harbor Amount”), then no
Gross-Up Payment shall be made to you and the amounts payable under this letter
agreement shall be reduced so that the Payment, in the aggregate, is reduced to
the Safe Harbor Amount. Any such reduction shall be applied first to the
payments that you designate for that purpose.  Any determination required under
this Section 8(e) shall be made conclusively by a national independent public
accounting firm reasonably acceptable to you as may be designated by the
Company.

(g) Conditions. The Company shall not be required to make the payments or
provide the benefits specified in this Section 8 unless you execute and deliver
to the Company a general waiver and release in substantially the form attached
hereto as Appendix C, as appropriate, and such release must become effective in
accordance with its terms.  The Company, in its sole discretion, may

11


--------------------------------------------------------------------------------


 

modify the form of the required release to comply with applicable law and shall
determine the form of the required release..

9. Indemnify and Hold Harmless.

To the extent consistent with the Company’s Certificate of Incorporation or
bylaws, the Company will indemnify you and hold you harmless to the fullest
extent permitted by law with respect to your acts of service as an officer and
director of the Company. The Company further agrees that you will be covered by
directors’ and officers’ insurance policies with respect to your acts as an
officer and director hereunder to the same extent as all other officers and
directors under such policies, unless the Board determines not to maintain such
policies.

10. Miscellaneous.

(a) Taxes. All compensation paid to you under this letter shall be subject to
the Company’s collection of all applicable federal, state and local income and
employment withholding taxes.

(b) Governing Law. This letter agreement shall be construed and enforced in
accordance with and be governed by the laws of the State of New Jersey, without
reference to its principles of conflicts of laws.

(c) Entire Agreement. This letter agreement sets forth the entire agreement and
understanding between you and the Company, and supersedes any other
negotiations, agreements, understandings, oral agreements, representations and
past or future practices whether written or oral.

(d) Notices. All notices required by this letter agreement shall be given in
writing either by personal delivery or by first class mail, return receipt
requested, to the then most current address of the parties notified to the
other. Notice given by mail shall be deemed given five (5) days following the
date of mailing.

(e) Successors. This letter agreement shall be binding and inure to the benefit
of the Company and its successors.

(f) Modification or Waiver. This letter agreement may not be amended, modified,
changed or discharged in any respect, except as agreed in writing. No term or
condition of this letter agreement will be deemed to have been waived, nor will
there be any estoppel to enforce any provisions of this Letter agreement, except
by a statement in writing signed by the party against whom enforcement of the
waiver or estoppel is sought. Any written waiver will not be deemed a continuing
waiver unless specifically stated, will operate only as to the specific term or
condition waived and will not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

(g) Assignment. This Letter agreement is not assignable, in whole or in part, by
any party without the written consent of the other party.

(h) Severability. To the extent that any provision of this letter agreement
shall be determined to

12


--------------------------------------------------------------------------------


 

be invalid or unenforceable, the invalid or unenforceable portion of such
provision will be deleted from this letter agreement, and the validity and
enforceability of the remainder of such provision and of this letter agreement
will be unaffected. In furtherance of and not in limitation of the foregoing, it
is expressly agreed that should the duration of or geographical extent of, or
business activities covered by, the non-competition covenant contained in
Section 1(e) be determined to be in excess of that which is valid or enforceable
under applicable law, then such provision will be construed to cover only that
duration or extent, or those activities which may validly or enforceably be
covered. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this letter agreement will be construed in a manner
which renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

(i) U.S. Immigration and Naturalization Act.  Your employment by the Company is
subject to all applicable law, including your ability to be employed in the
United States under the U.S. Immigration and Naturalization Act. The Company
will provide assistance in processing applications for appropriate immigration
status.

13


--------------------------------------------------------------------------------


 

We are all very pleased at the prospect that you will be joining the Company. If
the foregoing is acceptable to you, please sign the enclosed copy of this letter
and return it to me.

Very truly yours,

Medarex, Inc.

By:

/s/ Irwin Lerner

 

Irwin Lerner

Chairman of the Board and Interim Chief Executive Officer

 

 

 

 

 

 

 

Agreed:

/s/ Howard H. Pien

 

Howard H. Pien

Dated: May 16, 2007

 

14


--------------------------------------------------------------------------------


APPENDIX A

MEDAREX, INC.

INVENTION AND CONFIDENTIAL INFORMATION AGREEMENT

NEW JERSEY FORM

In consideration of my employment or continued employment by MEDAREX, INC. (the
“Company”), and the compensation now and hereafter paid to me, I, {NAME}, hereby
agree as follows:

1.             NONDISCLOSURE.

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s
Confidential Information (defined below), except as such disclosure, use or
publication may be required in connection with my work for the Company, or
unless an officer of the Company expressly authorizes such in writing.  I will
obtain Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
the Company any rights I may have or acquire in such Confidential Information
and recognize that all Confidential Information shall be the sole property of
the Company and its assigns.

1.2          Confidential Information.  The term “Confidential Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company.  By way of illustration but not limitation, the term
“Confidential Information” includes (a) data, results, targets, ideas,
processes, techniques, formulae, know-how, improvements, discoveries,
developments and designs, tangible and intangible information relating to
biological materials such as cell lines, antibodies, tissue samples, proteins,
nucleic acids and the like, assays and assay components and media, procedures
and formulations for producing any such assays or assay components, and
pre-clinical and clinical data, results, developments or experiments
(hereinafter  collectively referred to as “Inventions”), (b) plans for research,
development and new products, manufacturing, marketing and selling information,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers, partners and customers, and (c) information regarding the
skills and compensation of other employees of the Company.

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

2.             ASSIGNMENT OF INVENTIONS.

15


--------------------------------------------------------------------------------


 

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit A for such purpose.  If no
such disclosure is attached, I represent that there are no Prior Inventions. 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

2.4          Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company.  In the absence of a Specific Inventions Law, the
preceding sentence will not apply.

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
the provisions of a Specific Inventions Law; and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief.  The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.  I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.  I agree that it shall be conclusively presumed
as against me that any Invention related to the Confidential Information
described by me in a patent, service mark, trademark, or copyright application,
disclosed by me in any manner to a third person, or created by me or any person
with whom I have any business, financial or confidential relationship, within
one (1) year after termination of my employment with the Company, was conceived
or made by me during the period of my employment with the Company and that such
Invention is the sole property of the Company.

16


--------------------------------------------------------------------------------


2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed in writing by the
Company.

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after such termination of my
employment for the time actually spent by me at the Company’s request on such
assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Confidential Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

4.             ADDITIONAL ACTIVITIES.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company.  I agree
further that for the period of my employment by the Company and for one (l) year
after the date of termination of my employment by the Company I will not, either
directly or through others, solicit or attempt to solicit any employee,
independent contractor or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

5.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict with the terms of this Agreement.

6.             RETURN OF COMPANY DOCUMENTS.  When I leave the employ of the
Company and at the Company’s earlier requests, I will deliver to the Company any
and all drawings, notes, memoranda, specifications, devices, formulas, records
and documents, together with all copies thereof, and any other material
containing or disclosing any Company Inventions, Third Party Information or
Confidential Information of the Company.  I further agree that any property
situated on the Company’s premises and owned by the Company, including, without
limitation, disks, computers, hard drives and other storage media, filing
cabinets, lockers or other work areas, is subject to inspection by Company
personnel at any time with or without notice.  Prior to leaving, I will
cooperate with the Company in completing and signing the Company’s exit
interview documentation.

7.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Confidential Information of the Company,

17


--------------------------------------------------------------------------------


the Company shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company may have for a breach of this Agreement.

8.             NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

9.             NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

10.          GENERAL PROVISIONS.

10.1        Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of New
Jersey, as such laws are applied to agreements entered into and to be performed
entirely within New Jersey between New Jersey residents.  I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
Mercer County, New Jersey for any lawsuit filed there against me by Company
arising from or related to this Agreement.

10.2        Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held by a court to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

10.3        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

10.4        Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

10.5        At-Will Employment Relationship.  I agree and understand that
nothing in this Agreement shall confer any right with respect to continuation of
employment by the Company, nor shall it interfere in any way with my right or
the Company’s right to terminate my employment at any time, with or without
cause or advance notice.

10.6        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

10.7        Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement (with the exception of Section 2.7) shall apply to any time
during which I was previously employed, or am in the future employed, by the
Company as an employee or as a consultant if no other agreement governs
nondisclosure and assignment of inventions during such period.  This Agreement
is the final, complete and exclusive agreement of the parties with respect to
the subject matter hereof and supersedes and merges all prior discussions or
written or oral agreements, commitments or understandings between us.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company, namely:  _____ , 2006.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

18


--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

Accepted And Agreed To:

 

 

 

 

 

Medarex, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

707 State Road

 

 

 

 

 

Princeton, NJ 08540

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

Exhibit A

 

 

 

 

PREVIOUS INVENTIONS

 

 

TO:

Medarex, Inc.

 

 

FROM:

 

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

SUBJECT:

                Previous Inventions

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by MEDAREX, INC. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

o   No inventions or improvements.

o   See below:

o   Additional sheets attached.

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

Invention or Improvement  Party(ies)

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

o   Additional sheets attached.

 

19


--------------------------------------------------------------------------------


APPENDIX B

MEDAREX, INC.

POLICY AND PROCEDURES FOR THE GRANTING OF STOCK OPTIONS AND OTHER EQUITY-BASED
INCENTIVES

PURPOSE

The purpose of this Policy and Procedures for the Granting of Stock Options and
Other Equity-Based Incentives (the “Policy”) is to present a framework for a
consistent process for the granting of stock options and other equity-based
incentives (“Awards”).  The Board of Directors of Medarex, Inc. (“Medarex”) has
adopted this Policy to assure the integrity of Medarex’s equity award process
and has delegated the administration thereof to the Compensation and
Organization Committee (the “Committee”) of the Board of Directors of Medarex
(the “Board”).

GENERAL PRINCIPLES

In furtherance of this purpose, Committee members and management shall follow
consistent procedures for the granting of Awards to officers, employees and
members of the Board, as further set forth herein (the “Equity Grant
Procedures”).  The Equity Grant Procedures, and Medarex’s implementation of the
practices thereunder, shall comply with applicable law, the Committee charter
and Medarex’s equity compensation plans.  Medarex shall make full disclosure of
the Equity Grant Procedures in accordance with applicable securities laws and
regulations.

It is the intent of this policy that proposed Awards to current employees,
officers or Board members will not be presented to, or approved by, the
Committee when any executive officer or member of the Board is in possession of
any material, non-public information (as defined in Medarex’s Policy Prohibiting
Insider Trading).

EQUITY GRANT PROCEDURES

Grants to New Officers, Employees and Board Members

Approval Process:  At monthly meetings of the Committee, which meetings may be
held either by video, telephone or in-person, the Committee shall approve Awards
to officers, employees and Board members who commenced service at Medarex during
that month or, pursuant to the last sentence of this paragraph, the preceding
month. The dates of the meetings will be determined at the start of the calendar
year, however the meetings must take place no more then seven (7) business days
prior to the last trading day of each month.  In advance of each meeting,
management shall provide to the Committee a list of all officers and employees
hired during that month and Board members who commenced their service during
that month for whom management (or, in the case of new Board members, the Board)
recommends an Award.  Management shall also provide the Committee with the name
of each individual, the number and nature of recommended equity awards for each
individual, and the individual’s start date.  The Award shall be deemed approved
on the date of the Committee meeting.  In each month, any Officer, employee or
Board member who commences his or her service at Medarex on or after the date
management provides the Committee with a list of recommended Award recipients
shall be considered for a new-hire Award at the next Committee meeting in the
next month.

Grant Date:  The grant date of all Awards to new officers, employees and Board
members shall be last trading day of the month in which

 

20


--------------------------------------------------------------------------------


the Award was approved by the Committee.  Unless otherwise provided, the
exercise price of all new officer, employee and Board member Awards shall be the
average of the high and the low price of Medarex’s common stock on the grant
date.

Off-Cycle Grants to Current Officers, Employees and Board Members

Approval Process: All other Awards granted to current officers, employees, Board
members and non-employee consultants throughout the year, except annual grants
(“Off-Cycle Awards”), shall be approved at the Committee’s monthly meetings,
which shall take place as explained above.  In advance of each meeting,
management shall provide to the Committee a list of all officers, employees and
Board members for whom management (or, in the case of Board members, the Board)
recommends an Off-Cycle Award.  Management shall also provide the Committee with
the name of each individual, the number and nature of recommended equity awards
for each individual, and the reason for the Off-Cycle Grant.  The Award shall be
deemed approved on the date of the Committee meeting. 

Grant Date:  The grant date of all Off-Cycle Awards shall be last trading day of
the month in which the Award was approved by the Committee.  Unless otherwise
provided, the exercise price of all Off-Cycle Awards shall be the average of the
high and the low price of Medarex’s common stock on the grant date.

Annual Grants to Current Officers, Employees and Board Members

Approval Process: The Committee shall approve annual Awards to current officers,
employees and members of the Board at a meeting held (i) in the period between
(a) the date that is two (2) days after Medarex files its annual report on Form
10-K and (b) the date of the annual meeting of shareholders (the “Annual Equity
Grant Window”); and (ii) when no executive officer or member of the Board is in
possession of any material, non-public information.  At the meeting, the
Committee shall determine the exact recipients of the Awards and the exact
number and nature of shares to underlie the Awards granted to the recipients. 
The annual Awards shall be deemed approved on the date of the Committee meeting.

Grant Date:  The grant date of all annual Awards shall be the date of the annual
shareholders meeting.  Unless otherwise provided, the exercise price of all
annual Awards shall be the average of the high and the low price of Medarex’s
common stock on the grant date.

Special Circumstance: In the event that any executive officer or member of the
Board has material, non-public information during the entirety of the Annual
Equity Grant Window in a given year, management and the Board will work with
outside legal counsel to implement an alternative approach for such year that is
consistent with applicable law, the Committee charter, this Policy and the
applicable Medarex equity compensation plans.

COMMUNICATION, DOCUMENTATION  AND IMPLEMENTATION OF EQUITY-BASED INCENTIVES

To ensure the accurate communication, documentation and implementation of
Awards, upon the Committee’s approval of such Award at a meeting as described
above, the chairperson of the Committee shall timely communicate the Award to
the Chief Financial Officer (the “CFO”), or his or her designee, who in turn
shall timely communicate the Award to the Stock Option Administrator.  Once
approved by the Committee, there shall be no changes in any individual’s stock
option grant without further action by the Committee.

 

21


--------------------------------------------------------------------------------


The Stock Option Administrator shall (i) provide documentation of equity-based
incentives to the recipients in a timely manner following the Committee’s
approval; (ii) maintain records of all equity-based compensation grants and
exercises, including (a) the type of each Award, (b) the exact recipient of each
Award, (c) the exact number of shares (or other units) that will underlie each
Award, (d) the grant date for the Award, and (e) the exercise price of each
Award; (iii) on an annual basis, review Medarex’s system of documenting
equity-based compensation grants and exercises with the CFO, and if requested,
with the chairperson of the Committee; and (iv) on an annual basis, provide a
detailed report to each member of the Board that describes his or her stock
option and other equity holdings for that year.

SPECIAL SITUATIONS


IN THE EVENT IT IS NOT FEASIBLE TO FOLLOW THE EQUITY GRANT PROCEDURES SET FORTH
ABOVE, THE COMMITTEE MAY WAIVE SUCH PROCEDURES.  BEFORE ELECTING TO DO SO,
HOWEVER, THE COMMITTEE SHALL CONSULT WITH THE CFO AND THE GENERAL COUNSEL AND
MAKE A DETERMINATION THAT IT IS IN MEDAREX’S BEST INTEREST TO WAIVE THE EQUITY
GRANT PROCEDURES.  IT IS EXPECTED THAT SUCH A WAIVER WILL OCCUR ONLY UNDER
EXCEPTIONAL CIRCUMSTANCES.


FOR ANY AWARD SUBJECT TO A WAIVER OF THE EQUITY GRANT PROCEDURES, THE REASONS
FOR SUCH WAIVER SHALL BE FULLY DOCUMENTED BY THE COMMITTEE, AND THE METHODOLOGY
FOR ESTABLISHING THE EXERCISE PRICE OF THE AWARD SHALL BE DESCRIBED IN THE
ACCOMPANYING DOCUMENTATION.  FOR ANY SPECIAL SITUATION, THE COMMITTEE SHALL
DETERMINE THE EXACT RECIPIENTS OF THE AWARDS AND THE EXACT NUMBER AND NATURE OF
SHARES TO UNDERLIE THE AWARDS GRANTED TO THE RECIPIENTS.  FURTHERMORE, THE
CHAIRPERSON OF THE COMMITTEE AND STOCK OPTION ADMINISTRATOR SHALL TIMELY
COMMUNICATE THE AWARD AS SET FORTH ABOVE, AND THE STOCK OPTION ADMINISTRATOR
SHALL MAINTAIN RECORDS OF THE AWARD AS SET FORTH ABOVE.

REVIEW OF EQUITY GRANT PROCEDURE

On an annual basis, the CFO and the General Counsel shall undertake a review of
Medarex’s procedures for the granting and exercise of Awards.  The review shall
include an assessment of the Committee’s performance in accordance with this
Policy.  The CFO and the General Counsel shall involve Medarex’s outside
corporate/securities counsel and accountants in such review.  Prior to
undertaking the review, the CFO and the General Counsel shall consult with the
chairs of the Committee and the Audit Committee to ascertain whether the
committees have any particular areas of concern regarding Medarex’s equity grant
procedures.  Upon completion of the review, the CFO and the General Counsel
shall (i) share the results of the review with the Chief Executive Officer, the
Committee and the Audit Committee, and (ii) report to the Board regarding any
significant issues which arose during the review.

The Committee shall review this Policy at least annually and recommend any
modifications to the Board.  The Board will determine any changes to be made to
this Policy based upon the Committee’s recommendations.

Failure to comply with this Policy may result in disciplinary actions in
accordance with Medarex’s employment procedures.

TRAINING

The CFO and the General Counsel shall supervise an annual training program
and/or distribute update/refresher materials for officers, employees, members of
the Board and consultants in connection with the administration, implementation,
and/or review of

 

22


--------------------------------------------------------------------------------


Medarex’s equity grant procedures.  The CFO and the General Counsel may engage
external advisors and consultants, to the extent determined appropriate by the
CFO and the General Counsel, to facilitate the performance of any training
functions.

23


--------------------------------------------------------------------------------


APPENDIX C

FORM OF RELEASE

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the [Client Name]
Severance Benefit Plan (the “Plan”).

I understand that this Release constitutes the complete, final and exclusive
embodiment of the entire agreement between [Client Name] (the “Company”) [or an
affiliate of the Company] and me with regard to the subject matter hereof.  I am
not relying on any promise or representation by the Company [or an affiliate of
the Company] that is not expressly stated therein.  Certain capitalized terms
used in this Release are defined in the Plan.

I hereby confirm my obligations under my [Employee Proprietary Information and
Inventions Agreement] with the Company [or an affiliate of the Company].

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company [or an affiliate of the Company] and its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release.  This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company [or an affiliate of the Company] or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company [or an affiliate of the Company], including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company [or an affiliate of the Company]; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the federal Age Discrimination in Employment Act
of 1967 (as amended) (“ADEA”).   Nothing in this Release shall prevent me from
challenging this Release by filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any local fair employment practices agency, except that I hereby
acknowledge and agree that I shall not recover any monetary benefits in
connection with any challenge to my Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”).  I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to

24


--------------------------------------------------------------------------------


signing this Release; (c) I have twenty-one (21) days to consider this Release
(although I may choose to voluntarily sign it sooner); (d) I have seven (7) days
following the date I sign this Release to revoke the ADEA Waiver; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company [or an affiliate of the Company] so that it is received not later
than twenty-one (21) days following the date it is provided to me.

Employee

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Date:

 

 

 

25


--------------------------------------------------------------------------------